Title: Thomas Jefferson to William Short, 29 May 1818
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello
May 29. 18.
          
          On the reciept of your favor of the 11th (which did not come to hand till the 23d) I proceeded to examine my papers as to the information they might give you on the subject of your Green sea lands. the result I now send you, to wit, my original letter to Colo Newton, his answer, and an entry in my pocket Memorandum book which I found under the date of Nov. 21. 99. I am not able to say where I got the information of my letter to Colo Newton; but I have not a doubt of it’s correctness, and think it highly probable I still possess what gave me the information itself, but not recollecting from whom it came, I do not know under what name to look for it in the immense mass of my papers. the letters inclosed however are fully sufficient to enable you to get to the source of your title. if mr Harvie executed a conveyance it must have been recorded either in the county court of Norfolk where the lands lay, or in the General court. if he did not execute a deed, his heirs are bound to do it, & certainly will not hesitate. if he executed a deed & that is lost, they it is equally incumbent on them to execute a new deed of confirmation, which, on refusal, they would be decreed to do by a court of Chancery one of whose important functions is the reestablishment of lost title papers. but mr Harvie’s sons are honorable men & will not put you to a suit in Chancery the delays and expences of which are interminable. your legal friend in Richmond cannot fail, from the letters now inclosed to trace & ascertain your title.   Our central College is likely to be adopted by the legislature as their University. our plan will call for 10. Professors, whom we are determined to procure of the first order of science in their respective lines which are procurable on either side of the Atlantic. I am named one of 24. Commissioners (one from each Senatorial district) who are to meet at Rockfish gap on the 1st of Aug. and to select and report to the legislature the most suitable place, on which the legislature are ultimately to decide. the expectation is that ⅔ of the votes will be for the Central college, a mile above Charlottesville. after this meeting I shall pass the months of Aug. and Sep. in Bedford. I am still able to take that journey in an easy carriage; and indeed shall now go there within about 3. weeks. I ride also on horse back 5. or 6. miles every day, but I cannot walk further than my garden, and weaken very fast: and notwithstanding this increasing debility I enjoy perfect health. my wrist, the dislocation of which you remember in Paris, by it’s stiffening renders writing slow and painful, and obliges me to place here the assurance of my constant & affectionate friendship & respect.
          Th: Jefferson
        